{¶ 11} R.C. 2925.51 requires the report to be served on the accused or counsel prior to any proceeding in which the State will use the report.  The statute is silent as to whether an affidavit by the analyst must be served at the same time.
 {¶ 12} These are two ways the State can lay a foundation for admission of the report.  One way is to produce an affidavit from the person who performed the tests and prepared the report. Alternatively, the State can call the analyst to testify in person at trial.
 {¶ 13} The State notified appellant he had the right to demand the analyst appear and testify.  Appellant could have done so.  He could also have requested information about the test and the analyst's qualifications.  He did neither.  Instead, he waited to see if the State would present the test results properly.
 {¶ 14} I would find the State fulfilled its obligations in discovery and at trial.
 {¶ 15} I would overrule the assignment of error.